Per Curiam. On March 29, 1909, William Zapf and Bichard Sullivan filed their petition in the Circuit Court of Sangamon county, praying that a writ of mandamus issue directing the board of election commissioners of the city of Springfield to place certain names upon the official ballot to be used at an election to be held in said city on April 6, 1909. On April 5, 1909, the court overruled a general demurrer to said petition and ordered that a writ of mandamus issue in accordance with the prayer of the petition. From such order this appeal is • prosecuted by the board of election commissioners. By reason of . the occurrence of the election the rights sought to be enforced by the petitioners have become abstract only, and a determination of the same at this time can be of no substantial or practical benefit to them. Gormley v. Day, 114 Ill. 185. The judgment of the Circuit Court is accordingly affirmed. Affirmed,.